      Case 1:19-cv-08173-LAP Document 166 Filed 10/06/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PETER ALLEN, et al.,

                 Plaintiffs,

       -against-                              No. 19-CV-8173 (LAP)

NEW YORK STATE DEPARTMENT OF                          ORDER
CORRECTIONS AND COMMUNITY
SUPERVISION, et al.,

                 Defendants.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

    Before the Court is Plaintiffs’ request for a ruling on

whether the deliberative process privilege applies in connection

with Dr. John Morley’s deposition.       (Dkt. no. 160.)      For the

reasons set forth below, the Court finds that Dr. Morley may

assert the privilege with respect to questions about the

development and potential reformulation of the New York State

Department of Corrections and Community Supervision’s (“DOCCS”)

Division of Health Services Policy Number 1.24 for Medications

with Abuse Potential (“MWAP”) but not with respect questions

regarding how the MWAP policy has been implemented.

    The deliberative process privilege is designed to

“protect[] the decisionmaking processes of the executive branch

in order to safeguard the quality and integrity of governmental

decisions.”   A. Michael’s Piano, Inc. v. F.T.C., 18 F.3d 138,

147 (2d Cir. 1994) (internal quotation marks omitted).           The
      Case 1:19-cv-08173-LAP Document 166 Filed 10/06/20 Page 2 of 5



privilege is built from the principle that “effective and

efficient governmental decision making requires a free flow of

ideas among government officials and that inhibitions will

result if officials know that their communications may be

revealed to outsiders.”     In re Franklin Nat’l Bank Sec. Litig.,

478 F. Supp. 577, 580-81 (E.D.N.Y. 1979).        For information to

fall within the privilege, it must be: (1) “predecisional,”

meaning it was “prepared in order to assist an agency

decisionmaker in arriving at his decision,” and (2)

“deliberative,” meaning it “relate[s] to the process by which

policies are formulated.”     Nat’l Council of La Raza v. Dep’t of

Justice, 411 F.3d 350, 356 (2d Cir. 2005) (quoting Grand Cent.

P’ship, Inc. v. Cuomo, 166 F.3d 473, 478 (2d Cir. 1999)).

    Here, the parties do not dispute that Dr. Morley, the Chief

Medical Officer of DOCCS, likely has information that, at least

with respect to a potential reformulation of the MWAP policy, is

both predecisional and deliberative and thus within the scope of

the deliberative process privilege.       They instead disagree on

whether Dr. Morley may assert the privilege in light of case law

holding that the privilege “may be inapplicable” when agency

“deliberations ‘are among the central issues in the case.’”

Conte v. County of Nassau, No. 06 Cr. 4746, 2009 WL 1362784, at

*5 (E.D.N.Y. May 15, 2009); see also, e.g., ACORN v. County of

Nassau, No. 05 Civ. 2301, 2008 WL 708551, at *4 (E.D.N.Y. Mar.


                                    2
      Case 1:19-cv-08173-LAP Document 166 Filed 10/06/20 Page 3 of 5



14, 2008) (“When the decision making process is itself at issue,

. . . the deliberative process privilege and other privileges

designed to shield that process from public scrutiny may not be

raised as a bar against disclosure of the relevant information

. . . .” (quoting Torres v. City Univ. of N.Y., No. 90 Civ. 2278

(CSH), 1992 WL 380561, at *8 (S.D.N.Y. Dec. 3, 1992)).

     Having considered the parties’ arguments, the Court agrees

with Defendants that deliberations about the formulation and

potential reformulation of the MWAP policy are not central to

this litigation.    Plaintiffs’ claims do not allege that the MWAP

policy is facially unconstitutional or otherwise challenge the

decisionmaking process that generated the initial policy and any

contemplated revisions.     Rather, the claims attack the way in

which the MWAP policy has been applied -- i.e., why certain

treatments covered by the policy were approved or denied for

certain patients.    The Court therefore rejects Plaintiffs’

position that the deliberative process privilege is wholly

inapplicable to Dr. Morley’s testimony.       Although the privilege

does not apply to questions about how the MWAP policy was

implemented or why this or that inmate did not receive certain

medications or why an exception to the MWAP policy was denied,

it does protect Dr. Morley from disclosing information about the

deliberations behind the formulation of the policy itself.




                                    3
      Case 1:19-cv-08173-LAP Document 166 Filed 10/06/20 Page 4 of 5



    Even when the elements of the privilege are satisfied, the

Court must conduct a balancing test to determine whether the

privilege should nonetheless give way to other interests.

“Among the factors that a court should consider in arriving at

such a determination are: ‘(i) the relevance of the evidence

sought to be protected; (ii) the availability of other evidence;

(iii) the ‘seriousness’ of the litigation and the issues

involved; (iv) the role of the government in the litigation; and

(v) the possibility of future timidity by government employees

who will be forced to recognize that their secrets are

violable.”   ACORN, 2008 WL 708551, at *4.       In the instant case,

the Court finds that the last of those factors carries the most

weight given the parties’ ongoing talks about resolving

Plaintiffs’ claims via potential revisions to the MWAP policy.

In the Court’s view, if Dr. Morley were forced to testify about

DOCCS’s deliberations on possible MWAP policy revisions, it

would chill the willingness of DOCCS and other agencies to

openly explore policy solutions to the claims brought in this

case and in other civil rights litigations.        Accordingly, the

balance of factors favors upholding the privilege with respect

to Dr. Morley’s testimony regarding deliberations surrounding

the initial formulation of the MWAP policy or any proposed

reformulations of the policy.




                                    4
         Case 1:19-cv-08173-LAP Document 166 Filed 10/06/20 Page 5 of 5



    For the foregoing reasons, Dr. Morley may assert the

deliberative process privilege with respect to questions

implicating the decisionmaking behind the MWAP policy, but not

questions about how the policy has been applied.            If issues

arise during the course of the deposition that require judicial

intervention, the parties may send an e-mail to

PreskaNYSDChambers@nysd.uscourts.gov, and the Court will arrange

for a telephonic conference.


SO ORDERED.

Dated:     October 6, 2020
           New York, New York




                                           ___________________________
                                           LORETTA A. PRESKA, U.S.D.J.




                                       5
